Filed 10/24/13 P. v. Martinez CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                          B246490

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA398528)
         v.

JUSTO MARTINEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, John S.
Fisher, Judge. Dismissed.
         Sarah J. Ellenberg, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Justo Martinez appeals from the judgment entered following his no
contest plea to three counts of committing a forcible lewd act on a child. (Pen. Code,
§ 288, subd. (b).) We dismiss the appeal.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Because defendant entered a no contest plea, we set forth an abbreviated statement
of the facts. Jessica G. lived with her mother and two uncles, defendant and Alvardo.
While her mother and Alvardo were at work, defendant committed a number of lewd acts
upon her. He began by fondling her bare chest, progressed to touching her vagina, and
ultimately engaged in sexual intercourse. She tried to fight him off, but he was too large.
These incidents began when she was six years old and ended when she was seven, after
defendant moved away.1
       On November 6, 2012, defendant pled no contest to three counts as set forth
above. On December 6, pursuant to the plea agreement, he was sentenced to 24 years in
prison. On January 18, 2013, defendant filed a notice of appeal, challenging the validity
of the plea based on matters that occurred after the plea was taken. His request for a
certificate of probable cause was denied.


                                      DISCUSSION


       After reviewing the record, defendant’s appointed appellate counsel filed a brief
that raised no issues and asked this court to conduct an independent review pursuant to
People v. Wende (1979) 25 Cal. 3d 436. Counsel declared that she sent defendant the
record on appeal, a copy of the brief filed on his behalf, and a letter explaining the nature
of the brief. On June 20, 2013, we sent a letter to defendant advising him that he had the

1
      A second victim, Carlos G., testified that when Carlos was 12 years old, defendant
fondled his penis, placed his penis in Carlos’s rectum, and had Carlos orally copulate
him. Defendant did not admit any of the charges involving Carlos.

                                              2
opportunity to file a brief within 30 days raising any contention which he wished this
court to consider. To date, we have received no response.
       Defendant is challenging the validity of the plea. Penal Code section 1237.5
provides that he may not appeal a judgment of conviction entered upon a plea of guilty or
no contest without obtaining a certificate of probable cause. (People v. Johnson (2009)
47 Cal. 4th 668, 678.) This is so, even though his appeal is allegedly based on matters
that occurred after the plea. (Id. at p. 679.) Defendant’s failure to obtain a certificate of
probable causes requires dismissal of his appeal. (People v. Placencia (2011) 194
Cal. App. 4th 489, 493-495.)
       We have independently reviewed the record. We are satisfied that no arguable
issues exist and that defendant has, by virtue of counsel’s compliance with the Wende
procedure and our independent examination of the record, received effective appellate
review of the judgment entered against him. (Smith v. Robbins (2000) 528 U.S. 259, 277-
279; People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)


                                      DISPOSITION


       The appeal is dismissed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                   SUZUKAWA, J.

We concur:



       EPSTEIN, P. J.                              MANELLA, J.




                                              3